Exhibit 10.16

ADVANCED MICRO DEVICES, INC.

2004 EQUITY INCENTIVE PLAN

(Amended and restated by the Board of Directors March 22, 2006)

(Approved by the Shareholders May 5, 2006)

1. Purposes of the Plan. The purposes of this 2004 Equity Incentive Plan (the
“Plan”) are:

 

  •   to attract and retain the best available personnel,

 

  •   to compete effectively for the best personnel, and

 

  •   to promote the success of the Company’s business by motivating Employees,
Directors and Consultants to superior performance.

Awards granted under the Plan may be Nonstatutory Stock Options (NSOs),
Incentive Stock Options (ISOs), Stock Appreciation Rights (SARs), Restricted
Stock, or Restricted Stock Units (RSUs), as determined by the Administrator at
the time of grant.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or any of its delegates, including
committees, administering the Plan, in accordance with Section 4 of the Plan.

(b) “Affiliate” means any corporation, partnership, joint venture or other
entity in which the Company holds an equity, profit or voting interest of thirty
percent (30%) or more; provided, however, that with respect to Awards granted on
or after May 5, 2006 “Affiliate” shall mean any corporation, partnership, joint
venture or other entity in which the Company holds an equity, profit or voting
interest of more than fifty percent (50%).

(c) “Applicable Laws” means the requirements relating to the administration of
equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Stock is listed or quoted and the applicable laws of any foreign
country or jurisdiction where Awards are, or will be, granted under the Plan.

(d) “Award” means, individually or collectively, a grant under the Plan of NSOs,
ISOs, SARs, Restricted Stock, or RSUs.

(e) “Award Documentation” means any written agreement or documentation published
by the Company setting forth the terms and provisions applicable to each Award
granted under the Plan. The Award Documentation is subject to the terms and
conditions of the Plan.



--------------------------------------------------------------------------------

(f) “Awarded Stock” means the Common Stock subject to an Award.

(g) “Board” means the Board of Directors of the Company or its delegate.

(h) “Change of Control” Unless otherwise defined in Award Documentation or a
Participant’s employment agreement, the term “Change of Control” shall mean any
of the following events:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company (not
including the securities beneficially owned by such person any securities
acquired directly from the Company or any of its Affiliates) representing more
than 20% of either the then outstanding shares of the Common Stock of the
Company or the combined voting power of the Company’s then outstanding voting
securities;

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new director (other than
a director designated by a person who has entered into an agreement or
arrangement with the Company to effect a transaction described in clause (i) or
(ii) of this sentence) whose appointment, election, or nomination for election
by the Company’s stockholders, was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose appointment, election or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board;

(iii) there is consummated a merger or consolidation of the Company or
subsidiary thereof with or into any other corporation, other than a merger or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger or consolidation more than 50% of the combined
voting power of the voting securities of either the Company or the other entity
which survives such merger or consolidation or the parent of the entity which
survives such merger or consolidation; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 80% of the combined voting power of the voting securities
of which are owned by persons in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing: (y) unless otherwise provided in a Participant’s
employment agreement, no “Change of Control” shall be deemed to have occurred if
there is consummated any transaction or series of integrated transactions
immediately following which the record holders of the Common Stock of the
Company immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
all or substantially all of the assets of the Company immediately prior to such
transaction

 

2



--------------------------------------------------------------------------------

or series of transactions and (z) unless otherwise provided in a Participant’s
employment agreement, “Change of Control” shall exclude the acquisition of
securities representing more than 20% of either the then outstanding shares of
the Common Stock of the Company or the combined voting power of the Company’s
then outstanding voting securities by the Company or any of its wholly owned
subsidiaries, or any trustee or other fiduciary holding securities of the
Company under an employee benefit plan now or hereafter established by the
Company.

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

(k) “Common Stock” means the common stock of the Company.

(l) “Company” means Advanced Micro Devices, Inc., a Delaware corporation.

(m) “Constructive Termination” shall mean a resignation by a Participant who has
been selected by the Board as a corporate officer of the Company due to
diminution or adverse change in the circumstances of such Participant’s service
as such a corporate officer, as determined in good faith by the Participant;
including, without limitation, reporting relationships, job description, duties,
responsibilities, compensation, perquisites, office or location of employment.
Constructive Termination shall be communicated by written notice to the Company
(or successor to the Company), and such termination shall be deemed to occur on
the date such notice is so delivered.

(n) “Consultant” means any natural person, including an advisor, engaged by the
Company or Affiliate to render services to such entity.

(o) “Director” means a member of the Board of Directors of Advanced Micro
Devices, Inc.

(p) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(q) “Employee” means any person, including Officers and Directors, who is an
employee of the Company or any Affiliate. An Employee shall not cease to be
treated as an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, any Affiliate, or any successor corporation. Neither service as a
Director nor payment of a director’s fee by the Company or any Affiliate shall
be sufficient to constitute status as an Employee.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

(s) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system for the last market trading day prior to the time of determination, as
reported by Bloomberg.com or such other source as the Administrator deems
reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day prior to the day of determination, as
reported by Bloomberg.com or such other source as the Administrator deems
reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

(t) “Incentive Stock Option” means an option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(u) “Independent Director” means a Director of the Company who is not also an
Employee of the Company and who qualifies as an “outside director’ for purposes
of Code Section 162(m), and/or as a “Non-Employee Director” for purposes of
Section 16(b) of the Exchange Act.

(v) “Misconduct” means a Participant is determined by the Administrator to have:

(i) committed an act of theft, embezzlement, fraud, dishonesty or other criminal
act,

(ii) breached a fiduciary duty owed to the Company (or Affiliate),

(iii) deliberately disregarded rules of the Company (or Affiliate),

(iv) made any unauthorized disclosure of any of the trade secrets or
confidential information of the Company (or Affiliate),

(v) engaged in any conduct constituting unfair competition with the Company (or
Affiliate),

(vi) induced any customer of the Company (or Affiliate) to break any contract
with the Company (or Affiliate), or

(vii) induced any principal for whom the Company (or Affiliate) acts as agent to
terminate such agency relationship.

 

4



--------------------------------------------------------------------------------

(w) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(x) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award. The Notice of Grant is part of the
Award Documentation.

(y) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(z) “Option” means an NSO or ISO granted pursuant to Section 8 of the Plan.

(aa) “Option Agreement” means an agreement between the Company and a Participant
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.

(bb) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(cc) “Participant” means the holder of an outstanding Award granted under the
Plan.

(dd) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award. As determined by the Administrator, the Performance Goals
applicable to an Award may provide for a targeted level or levels of achievement
relating to annual revenue, cash position, earnings per share, operating cash
flow, market share, new product releases, net income, operating income, return
on assets, return on equity, return on investment, other financial measures or
any other performance related goal that the Administrator deems appropriate. The
Performance Goals may differ from Participant to Participant and from Award to
Award.

(ee) “Plan” means this Advanced Micro Devices, Inc. 2004 Equity Incentive Plan.

(ff) “Restricted Stock” means shares of Common Stock granted pursuant to
Section 10 of the Plan that are subject to vesting, if any, based on continuing
as a Service Provider and/or based on Performance Goals.

(gg) “Restricted Stock Unit” or “RSU” means an Award, granted pursuant to
Section 11 of the Plan.

(hh) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

 

5



--------------------------------------------------------------------------------

(ii) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option that is granted pursuant to Section 9 of the
Plan.

(jj) “Section 16(b)” means Section 16(b) of the Exchange Act.

(kk) “Service Provider” means an Employee, Director or Consultant; subject to
the limitations in Section 12 of the Plan with regard to Awards granted to
Outside Directors.

(ll) “Share” means each share of Common Stock reserved under the Plan or subject
to an Award, and as adjusted in accordance with Section 15(a) of the Plan.

(mm) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan.

(a) Reserve. Subject to the provisions of Section 15(a) of the Plan, the maximum
aggregate number of Shares that may be issued under the Plan is 42,400,000
Shares plus: (i) the number of shares of Common Stock reserved under the
Company’s the 1995 Stock Plan of NexGen, Inc., 1996 Stock Incentive Plan, the
1998 Stock Incentive Plan and the 2000 Stock Incentive Plan (the “Prior Plans”)
that are not subject to outstanding awards under the Prior Plans on April 29,
2004 (the “Effective Date”), and (ii) the number of shares of Common Stock that
are released from, or reacquired by the Company from, awards outstanding under
the Prior Plans at the Effective Date. Shares reserved under this Plan that
correspond to shares of Common Stock covered by part (ii) of the immediately
preceding sentence shall not be available for grant and issuance pursuant to
this Plan except as such shares of Common Stock cease to be subject to such
outstanding awards, or are repurchased at the original issue price by the
Company, or are forfeited. The Shares may be authorized, but unissued, or
reacquired Common Stock.

(b) Reissuance. If Shares are: (i) subject to an Award that terminates without
such Shares being issued, or (ii) issued pursuant to an Award, but are
repurchased at the original issue price by the Company, or (iii) forfeited; then
such Shares will again be available for grant and issuance under this Plan. At
all times the Company will reserve and keep available the number of Shares
necessary to satisfy the requirements of all Awards then vested and outstanding
under this Plan. To the extent an Award under the Plan is paid out in cash
rather than stock, such cash payment shall not result in reducing the number of
Shares available for issuance under the Plan. In no event shall the total number
of Shares issued (counting each reissuance of a Share that was previously issued
and then forfeited or repurchased by the Company as a separate issuance) under
the Plan upon exercise of Awards exceed one hundred eighty (180) million Shares
(adjusted in proportion to any adjustments under Section 15(a)) over the term of
the Plan.

 

6



--------------------------------------------------------------------------------

4. Administration of the Plan.

(a) Procedure.

(i) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the transactions
contemplated hereunder shall be structured to satisfy the requirements for
exemption of “performance-based compensation” under Section 162(m) of the Code
and related regulations.

(ii) Rule 16b-3. To the extent that the Administrator determines it to be
desirable to qualify transactions hereunder as exempt under Rule 16b-3, the
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3.

(iii) Other Administration. Other than as provided above, the Plan shall be
administered by the Administrator in a manner to satisfy Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan,
including, without limitation Section 17, and in the case of a Board delegate,
subject to the specific duties delegated by the Board to such Board delegate,
the Administrator shall have the authority, in its discretion:

(i) to determine the Fair Market Value as defined above;

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

(iv) to approve forms of agreement and documentation for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Options or SARs
may be exercised (which may be based on performance criteria), transferability,
any vesting acceleration or waiver of forfeiture or repurchase restrictions, and
any restriction or limitation regarding any Award or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;

(vi) to construe and interpret the terms of the Plan and awards granted pursuant
to the Plan;

(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

7



--------------------------------------------------------------------------------

(viii) to modify or amend each Award (subject to Section 17 of the Plan),
including the discretionary authority to extend the post termination
exercisability period of Options or SARs longer than is otherwise provided for
in the Plan;

(ix) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the amount required to be withheld. The Fair Market Value of any Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares or
cash withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xi) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants.

5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, and Stock Appreciation Rights may be granted to Service Providers.
Incentive Stock Options may only be granted to employees of the Company and any
Parent or Subsidiary of the Company.

6. Limitations on Awards.

(a) No Rights as a Service Provider. Neither the Plan nor any Award shall confer
upon a Participant any right with respect to continuing their relationship as a
Service Provider, nor shall they interfere in any way with the right of the
Participant or the right of the Company or any Affiliate to terminate such
relationship at any time, with or without cause or to adjust the compensation of
any Participant.

(b) Exercise; Rights as a Stockholder; Effect of Exercise.

(i) Any Award granted hereunder shall be exercisable or vest according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the Award Documentation, including, without
limitation, Participant’s continuous status as a Service Provider and/or
Participant’s satisfaction of Performance Goals. An Award may not be exercised
for a fraction of a Share. An Award shall be deemed exercised when the Company
receives written or electronic notice of exercise (in accordance with the Award
Documentation) from the person entitled to exercise the Award. The Participant
must remit to the Company full payment for the Shares with respect to which the
Award is exercised. Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Documentation
and the Plan. Shares issued upon exercise of an Award shall be issued in the
name of the Participant or, if

 

8



--------------------------------------------------------------------------------

requested by the Participant, in the name of the Participant and Participant’s
spouse, or after the death of the Participant in the name of the Participant’s
beneficiaries or heirs or as directed by the executor of Participant’s estate
under applicable law.

(ii) Until the Shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Awarded Stock, notwithstanding the exercise of the
Award. The Company shall issue (or cause to be issued) such Shares promptly
after the Award is exercised or vests. No adjustment of an Award will be made
for a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 15(a) of the Plan or specified
in such Award’s Award Documentation.

(iii) Exercising an Award in any manner that results in the issuance of Shares
shall decrease the number of Shares thereafter available, both for purposes of
the Plan and for issuance under the Award, by the number of Shares as to which
the Award is exercised.

(c) Misconduct. If a Participant is determined by the Administrator to have
committed Misconduct then, unless otherwise provided in a Participant’s
agreement for services as a Service Provider, neither the Participant, the
Participant’s estate nor such other person who may then hold any Award granted
to the Participant shall be entitled to exercise any such Award with respect to
any Shares, after termination of status as a Service Provider, whether or not
the Participant may receive from the Company (or Affiliate) payment for:
vacation pay, services rendered prior to termination, services rendered for the
day on which termination occurs, salary in lieu of notice, or any other
benefits. In making such determination, the Administrator shall give the
Participant an opportunity to present evidence to the Administrator. Unless
otherwise provided in a Participant’s agreement for services as a Service
Provider, termination of status as a Service Provider shall be deemed to occur
on the date when the Company (or Affiliate) dispatches notice or advice to the
Participant that status as a Service Provider is terminated.

(d) 162(m) Limitations.

(i) Except in connection with his or her initial service, no Service Provider
shall be granted, in any calendar year, Awards covering in the aggregate more
than 2,000,000 Shares.

(ii) In connection with his or her initial service, a Service Provider may be
granted Awards covering in the aggregate up to 4,000,000 Shares in the first
twelve (12) months of such Service Provider’s service, rather than the limit set
forth in subsection (i) above.

(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 15(a).

(iv) If an Award is cancelled in the same fiscal year of the Company in which it
was granted (other than in connection with a transaction described in

 

9



--------------------------------------------------------------------------------

Section 15(b), the cancelled Award will be counted against the limits set forth
in subsections (i) and (ii) above.

(e) Tax Withholding.

(i) Where, in the opinion of counsel to the Company, the Company has or will
have an obligation to withhold foreign, federal, state or local taxes relating
to the exercise of any Award, the Administrator may in its discretion require
that such tax obligation be satisfied in a manner satisfactory to the Company.
With respect to the exercise of an Award, the Company may require the payment of
such taxes before Shares deliverable pursuant to such exercise are transferred
to the holder of the Award.

(ii) With respect to the exercise of an Award, a Participant may elect (a
“Withholding Election”) to pay the minimum statutory withholding tax obligation
by the withholding of Shares from the total number of Shares deliverable
pursuant to the exercise of such Award, or by delivering to the Company a
sufficient number of previously acquired shares of Common Stock, and may elect
to have additional taxes paid by the delivery of previously acquired shares of
Common Stock, in each case in accordance with rules and procedures established
by the Administrator. Previously owned shares of Common Stock delivered in
payment for such additional taxes must have been owned for at least six months
prior to the delivery or must not have been acquired directly or indirectly from
the Company and may be subject to such other conditions as the Administrator may
require. The value of each Share withheld, or share of Common Stock delivered,
shall be the Fair Market Value per share of Common Stock on the date the Award
becomes taxable. All Withholding Elections are subject to the approval of the
Administrator must be made in compliance with rules and procedures established
by the Administrator.

7. Term of Plan. The Plan shall become effective upon its adoption by the Board,
subject to stockholder approval. It shall continue in effect for a term of ten
(10) years unless terminated earlier under Section 17 of the Plan.

8. Options.

(a) Term of Options. The term of each Option shall be not greater than ten
(10) years from the date it was granted.

(b) Option Exercise Price and Consideration.

(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

(ii) In the case of an ISO granted to any Employee who, at the time the ISO is
granted owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Affiliate, the per Share exercise
price shall be no less than 110% of the Fair Market Value per Share on the date
of grant.

 

10



--------------------------------------------------------------------------------

(iii) In the case of an ISO granted to any Employee other than an Employee
described in subsection (ii) immediately above, the per Share price shall be no
less than 100% of the Fair Market Value per Share on the date of the grant.

(iv) In the case of a NSO, the per Share exercise price shall be no less than
100% of the Fair Market Value per Share on the date of grant.

(v) The exercise price for the Shares to be issued pursuant to an already
granted Option may not be changed without the consent of the Company’s
stockholders. This shall include, without limitation, a repricing of the Option
as well as an option exchange program whereby the Participant agrees to cancel
an existing Option in exchange for an Option, SAR or other Award.

(c) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration, to
the extent permitted by Applicable Laws, may consist entirely of:

(i) check

(ii) other Shares which (A) in the case of Shares acquired upon exercise of an
Option, have been owned by the Participant for more than six months on the date
of surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

(iii) broker-assisted cashless exercise; or

(iv) any combination of the foregoing methods of payment; or

(v) such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.

(d) Termination of Relationship as Service Provider. When a Participant’s status
as a Service Provider terminates, other than from Misconduct, death or
Disability, the Participant’s Option may be exercised within the period of time
specified in the Option Agreement to the extent that the Option is vested on the
date of termination or such longer period of time determined by the
Administrator (which may so specify after the date of the termination but before
expiration of the Option) not to exceed five (5) years (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified period of time in the Plan or the
Award Documentation, the Option shall remain exercisable for three (3) months
following the date Participant ceased to be a Service Provider. If, on the date
of termination, such Participant’s Option is not fully vested, then the unvested
Shares shall revert to the Plan. If, after termination, the Participant’s Option
is not fully exercised within the time specified, then the unexercised Shares
covered by such Option shall revert to the Plan and such Option shall terminate.

 

11



--------------------------------------------------------------------------------

(e) Death or Disability of Participant. If a Participant’s status as a Service
Provider terminates from death or Disability, then the Participant or the
Participant’s estate, or such other person as may hold the Option, as the case
may be, shall have the right for a period of twelve (12) months following the
date of death or termination of status as a Service Provider for Disability, or
for such other period as the Administrator may fix, to exercise the Option to
the extent the Participant was entitled to exercise such Option on the date of
death or termination of status as a Service Provider for Disability, or to such
extent as may otherwise be specified by the Administrator (which may so specify
after the date of death or Disability but before expiration of the Option),
provided the actual date of exercise is in no event after the expiration of the
term of the Option. A Participant’s estate shall mean his legal representative
or any person who acquires the right to exercise an Option by reason of the
Participant’s death or Disability.

(f) Events Not Deemed Terminations: Unless otherwise provided in a Participant’s
agreement for services as a Service Provider, such Participant’s status as a
Service Provider shall not be considered interrupted in the case of (i) a leave
of absence (approved by the Administrator) by a Participant who intends
throughout such leave to return to providing services as a Director, Employee,
or Consultant; (ii) sick leave; (iii) military leave; (iv) any other leave of
absence approved by the Administrator, provided such leave is for a period of
not more than ninety (90) days, unless reemployment upon the expiration of such
leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to formal policy adopted from time to time by the Company and issued
and promulgated to employees in writing; or (v) in the case of transfer between
locations of the Company or among the Company and its Affiliates. In the case of
any Participant on an approved leave of absence, the Administrator may make such
provisions respecting suspension of vesting of the Option while on a leave
described in subparts (i) through (v) above and/or resumption of vesting on
return from such leave as it may deem appropriate, except that in no event shall
an Option be exercised after the expiration of the term set forth in the Option.

(g) ISO Rules. The Option Agreement for each ISO shall contain a statement that
the Option it documents is an ISO. However, notwithstanding such designation, to
the extent that the aggregate Fair Market Value of the Shares with respect to
which all ISOs held by a Participant are exercisable for the first time by such
Participant during any calendar year exceeds $100,000, such excess Shares shall
be treated as Shares subject to an NSO. For purposes of this subsection 8(g),
ISOs shall be taken into account in the order in which they were granted. The
Fair Market Value of the Shares subject to an ISO shall be determined as of the
time the ISO with respect to such Shares is granted.

(h) Buyout Provisions. Subject to Section 8(b)(v), the Administrator may offer
to buy out for a payment in cash or Shares an Option previously granted based on
such terms and conditions as the Administrator shall establish and communicate
to the Participant at the time that such offer is made; provided that the
Administrator shall not make such offer without the consent of the Company’s
stockholders with respect to an Option with a per share exercise price that is
greater than Fair Market Value on the date of such offer.

 

12



--------------------------------------------------------------------------------

9. Stock Appreciation Rights.

(a) Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Service Providers at any time and from time to time as shall be
determined by the Administrator, in its sole discretion. The Administrator shall
have complete discretion to determine the number of SARs granted to any
Participant.

(b) Exercise Price and other Terms. The Administrator, subject to the provisions
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan; provided, however, that no SAR may
have a term of more than ten (10) years from the date of grant. In the case of
an SAR, the per Share exercise price shall be no less than 100% of the Fair
Market Value per Share on the date of grant. The exercise price for the Shares
or cash to be issued pursuant to an already granted SAR may not be changed
without the consent of the Company’s stockholders. This shall include, without
limitation, a repricing of the SAR as well as an SAR exchange program whereby
the Participant agrees to cancel an existing SAR in exchange for an Option, SAR
or other Award.

(c) Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) the number of Shares with respect to which the SAR is exercised.

(d) Payment upon Exercise of SAR. At the discretion of the Administrator,
payment for an SAR may be in cash, Shares or a combination thereof.

(e) SAR Agreement. Each SAR grant shall be evidenced by Award Documentation (a
“SAR Agreement’) that shall specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine.

(f) Expiration of SARs. An SAR granted under the Plan shall expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Documentation.

(g) Termination of Relationship as Service Provider. When a Participant’s status
as a Service Provider terminates, other than from Misconduct, death or
Disability, the Participant’s Stock Appreciation Right may be exercised within
the period of time specified in the Stock Appreciation Right Agreement to the
extent that the Stock Appreciation Right is vested on the date of termination or
such longer period of time determined by the Administrator (which may so specify
after the date of the termination but before expiration of the Stock
Appreciation Right) not to exceed five (5) years (but in no event later than the
expiration of the term of such Stock Appreciation Right as set forth in the
Stock Appreciation Right Agreement). In the absence of a specified period of
time in the Plan or the Stock Appreciation Right Agreement, the Stock
Appreciation Right shall remain exercisable for three (3) months following the
date Participant ceased to be a Service Provider. If, on the date of
termination, such Participant’s Stock Appreciation Right is not fully vested,
then the unvested Shares shall

 

13



--------------------------------------------------------------------------------

revert to the Plan. If, after termination, the Participant’s Stock Appreciation
Right is not fully exercised within the time specified, then the unexercised
Shares covered by such Stock Appreciation Right shall revert to the Plan and
such Stock Appreciation Right shall terminate.

(h) Death or Disability of Participant. If a Participant’s status as a Service
Provider terminates from death or Disability, then the Participant or the
Participant’s estate, or such other person as may hold the SAR, as the case may
be, shall have the right for a period of twelve (12) months following the date
of death or termination of status as a Service Provider for Disability, or for
such other period as the Administrator may fix, to exercise the SAR to the
extent the Participant was entitled to exercise such SAR on the date of death or
termination of status as a Service Provider for Disability, or to such extent as
may otherwise be specified by the Administrator (which may so specify after the
date of death or Disability but before expiration of the SAR), provided the
actual date of exercise is in no event after the expiration of the term of the
SAR. A Participant’s estate shall mean his legal representative or any person
who acquires the right to exercise an SAR by reason of the Participant’s death
or Disability.

(i) Events Not Deemed Terminations. Unless otherwise provided in a Participant’s
agreement for services as a Service Provider, such Participant’s status as a
Service Provider shall not be considered interrupted in the case of (i) a leave
of absence (approved by the Administrator) by a Participant who intends
throughout such leave to return to providing services as a Director, Employee,
or Consultant; (ii) sick leave; (iii) military leave; (iv) any other leave of
absence approved by the Administrator, provided such leave is for a period of
not more than ninety (90) days, unless reemployment upon the expiration of such
leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to formal policy adopted from time to time by the Company and issued
and promulgated to employees in writing; or (v) in the case of transfer between
locations of the Company or among the Company and its Affiliates. In the case of
any Participant on an approved leave of absence, the Administrator may make such
provisions respecting suspension of vesting of the Stock Appreciation Right
while on a leave described in subparts (i) through (v) above and/or resumption
of vesting on return from such leave as it may deem appropriate, except that in
no event shall a Stock Appreciation Right be exercised after the expiration of
the term set forth in the Stock Appreciation Right.

(j) Buyout Provisions. Subject to Section 9(b), the Administrator may offer to
buy out for a payment in cash or Shares an SAR previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made; provided that the Administrator
shall not make such offer without the consent of the Company’s stockholders with
respect to an SAR with a per share exercise price that is greater than Fair
Market Value on the date of such offer.

10. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and conditions of the Plan,
Restricted Stock may be granted to Service Providers at any time and from time
to time as shall be determined by the Administrator, in its sole discretion. The
Administrator shall have complete discretion to determine (i) the number of
Shares subject to a Restricted Stock award granted to any Participant, and
(ii) the conditions that must be satisfied, the vesting of which

 

14



--------------------------------------------------------------------------------

typically will be based on continued provision of services and/or satisfaction
of Performance Goals. Restricted Stock that is based only on continued service
may not vest for at least three years from the date of grant. Restricted Stock
that is based on satisfaction of Performance Goals may not vest for at least one
year from the date of grant. Once the Shares are issued, voting, dividend and
other rights as a stockholder shall exist with respect to Restricted Stock.

(b) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions, including the
purchase price, if any, of Restricted Stock granted under the Plan. Restricted
Stock grants shall be subject to the terms, conditions, and restrictions
determined by the Administrator at the time the Restricted Stock is granted. Any
certificates representing the Restricted Stock shall bear such legends as shall
be determined by the Administrator.

(c) Restricted Stock Award Documentation. Each Restricted Stock grant shall be
evidenced by Award Documentation (a “Restricted Stock Award Documentation”) that
shall specify the purchase price (if any) and such other terms conditions, and
restrictions as the Administrator, in its sole discretion, shall determine.

11. Restricted Stock Units.

(a) Grant of Restricted Stock Units. Subject to the terms and conditions of the
Plan, Restricted Stock Units may be granted to Service Providers at any time and
from time to time as shall be determined by the Administrator, in its sole
discretion. The Administrator shall have complete discretion to determine
(i) the number of Shares subject to each Restricted Stock Units award, and
(ii) the conditions that must be satisfied, the vesting of which typically will
be based on continued provision of services and/or satisfaction of Performance
Goals. Restricted Stock Units that are based only on continued service may not
vest for at least three years from the date of grant. Restricted Stock Units
that are based on satisfaction of Performance Goals may not vest for at least
one year from the date of grant. Until the Shares are issued, no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to Restricted Stock Units.

(b) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions, including the
purchase price, if any, of Restricted Stock Units granted under the Plan.
Restricted Stock Units awards shall be subject to the terms, conditions, and
restrictions determined by the Administrator at the time the Restricted Stock
Units award is granted. Restricted Stock Units shall be denominated in units
with each unit equivalent to one Share for purposes of determining the number of
Shares subject to any Restricted Stock Units award.

(c) Restricted Stock Units Agreement. Each Restricted Stock Units grant shall be
evidenced by Award Documentation (a “Restricted Stock Units Agreement”) that
shall specify the purchase price, if any, and such other terms conditions, and
restrictions as the Administrator, in its sole discretion, shall determine. Each
Restricted Stock Units Agreement shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. A Restricted Stock Units Agreement may provide for dividend equivalent
units.

 

15



--------------------------------------------------------------------------------

(d) Settlement. Settlement of vested Restricted Stock Units may be made in the
form of (i) cash, (ii) Shares or (iii) any combination, as determined by the
Administrator and may be settled in a lump sum or in installments. Distribution
to a Participant of an amount (or amounts) from settlement of vested Restricted
Stock Units may be deferred to a date after settlement as determined by the
Administrator. The amount of a deferred distribution may be increased by an
interest factor or by dividend equivalents. Until an Award of Restricted Stock
Units is settled, the number of such Restricted Stock Units shall be subject to
adjustment pursuant to the Plan.

12. Awards to Outside Directors. Notwithstanding anything herein to the
contrary, the grant of any Award to a Director who is not also an Employee (an
“Outside Director”) shall be made by the Board pursuant to a written
non-discretionary formula established by the Board (the “Outside Director Equity
Compensation Policy”). The Outside Director Equity Compensation Policy shall set
forth the type of Award(s) to be granted to Outside Directors, the number of
shares of Common Stock to be subject to Outside Director Awards, the conditions
on which such Awards shall be granted, become exercisable and/or payable and
expire, and such other terms and conditions as the Board determines in its
discretion.

13. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
recipient, only by the recipient. Notwithstanding the foregoing, in no event may
an Award be sold, pledged, assigned, hypothecated, transferred, or disposed of
for consideration. If the Administrator makes an Award transferable in
accordance with this Section 13, the Award Documentation for such Award shall
contain such additional terms and conditions as the Administrator deems
appropriate.

14. Leaves of Absence. Unless the Administrator provides otherwise or as
otherwise required by Applicable Laws, vesting of Awards granted hereunder shall
cease commencing on the thirty-first day of any unpaid leave of absence and
shall only recommence upon return to active service.

15. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

(a) Subject to any required action by the stockholders of the Company, the
number of shares of Common Stock covered by each outstanding Award, the number
of shares of Common Stock which have been authorized for issuance under the Plan
but as to which no Awards have yet been granted or which have been returned to
the Plan upon cancellation or expiration of an Award, in each case as set forth
in Section 3, as well as the price per share of Common Stock covered by each
such outstanding Award and the 162(m) annual share issuance limits under
Section 6(d) shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities

 

16



--------------------------------------------------------------------------------

of the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Compensation Committee,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award until ten (10) days prior to such transaction
as to all of the Awarded Stock covered thereby, including Shares as to which the
Award would not otherwise be exercisable. In addition, the Administrator may
provide that any Company repurchase option or forfeiture rights applicable to
any Award shall lapse 100%, and that any Award vesting shall accelerate 100%,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated. To the extent it has not been previously exercised or
vested an Award will terminate immediately prior to the consummation of such
proposed action.

(c) Merger or Asset Sale.

(i) Stock Options and SARs. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option and SAR shall be assumed or an equivalent
option or SAR substituted by the successor corporation or related corporation.
In the event that the successor corporation refuses to assume or substitute for
the Option or SAR, the Participant shall fully vest in and have the right to
exercise the Option or SAR as to all of the Awarded Stock, including Shares as
to which it would not otherwise be vested or exercisable. If an Option or SAR
becomes fully vested and exercisable in lieu of assumption or substitution in
the event of a merger or sale of assets, the Administrator shall notify the
Participant in writing or electronically that the Option or SAR shall be fully
vested and exercisable for a period of fifteen (15) days from the date of such
notice, and the Option or SAR shall terminate upon the expiration of such
period. For the purposes of this subsection, the Option or SAR shall be
considered assumed if, following the merger or sale of assets, the Option or SAR
confers the right to purchase or receive, for each Share of Awarded Stock
subject to the Option or SAR immediately prior to the merger or sale of assets,
the consideration (whether stock, cash, or other securities or property)
received in the merger or sale of assets by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or related corporation, the Administrator
may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of the Option or SAR, for each
Share of Awarded Stock subject to the Option or SAR, to be solely common stock
of the successor corporation or related corporation equal in fair market value
to the per share consideration received by holders of Common Stock in the merger
or sale of assets.

 

17



--------------------------------------------------------------------------------

(ii) Restricted Stock and Restricted Stock Units. In the event of a merger of
the Company with or into another corporation, or the sale of substantially all
of the assets of the Company, repurchase rights on Shares of Restricted Stock,
or any consideration into which such Shares of Restricted Stock are converted as
part of such merger or sale, may be assigned to the successor corporation or
related corporation, and each outstanding RSU shall be assumed or an equivalent
award substituted by the successor corporation or related corporation of the
successor corporation. If the successor corporation refuses to assume or
substitute for such Awards, then Participants shall fully vest in such Awards.
If RSUs become fully vested and exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify Participants in writing or electronically that their RSUs shall be fully
vested and exercisable for a period of fifteen (15) days from the date of such
notice, and such RSUs shall terminate upon the expiration of such period. RSUs
shall be considered assumed if, following the merger or sale of assets, such
RSUs confer the right to purchase or receive, for each Share subject to such
RSUs immediately prior to the merger or sale of assets, the consideration
(whether stock, cash, or other securities or property) received in the merger or
sale of assets by holders of Common Stock for each share of Common Stock held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or related corporation, then the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received, for each Share subject to such RSUs, to be
solely in the form of common stock of the successor corporation or related
corporation equal in fair market value to the per share consideration received
by holders of Common Stock in the merger or sale of assets.

(d) Change of Control. Unless otherwise provided in a Participant’s agreement
for services as an employee of the Company, if, within one year after a Change
of Control has occurred, such Participant’s status as an employee of the Company
is terminated by the Company (including for this purpose any successor to the
Company due to such Change of Control and any employer that is an Affiliate of
such successor) for any reason other than for Misconduct or, if applicable,
terminated by such Participant as a Constructive Termination, then all Awards
held by such Participant shall become fully vested for exercise upon the date of
termination of such status, irrespective of the vesting provisions of such
Participant’s Award Documentations.

16. Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each recipient within a reasonable time after
the date of such grant.

17. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

(b) Stockholder Approval. The Company shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with

 

18



--------------------------------------------------------------------------------

Applicable Laws and shall obtain stockholder approval for any amendment to the
Plan to increase the number of shares available under the Plan, to change the
class of employees eligible to participate in the Plan or to provide for
additional material benefits under the Plan.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

18. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of the Award or the issuance and delivery of such
Shares (or the cash equivalent thereof) shall comply with Applicable Laws and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. Notwithstanding any other provision in this Plan, the
Company will have no obligation to issue or deliver certificates for Shares
under this Plan prior to: (a) obtaining any approvals from governmental agencies
that the Company determines are necessary or advisable; and/or (b) completion of
any registration or other qualification of such Shares under Applicable Laws.
The Company will be under no obligation to register the Shares with the United
States Securities and Exchange Commission or to effect compliance with the
registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company will have no
liability for any inability or failure to do so.

(b) Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

19. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder (or the cash equivalent thereof), shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
(or the cash equivalent thereof) as to which such requisite authority shall not
have been obtained.

20. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

21. Stockholder Approval. This Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date of adoption
by the Board. Such stockholder approval shall be obtained in the manner and to
the degree required under Applicable Laws.

 

19